Citation Nr: 0843275	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
for service-connected hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated March 2005 and 
April 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, that granted 
service connection for PTSD and hepatitis C, respectively.

In March 2007, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

2.  The veteran's hepatitis C has not been characterized by 
anorexia; or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week but less than two weeks during the past 
twelve-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Codes 9411, 9440 (2008).

2.  The criteria for an initial compensable disability rating 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§  4.2, 
4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In cases such as this, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim.  Fenderson v. 
West, 12 Vet. App 119 (1999)

A.  PTSD

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).
A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The veteran in essence asserts that the current rating does 
not reflect the severity of his symptoms and that an 
increased rating is warranted.  The objective evidence of 
record, however, does not support his claim.  The veteran's 
clinical findings do not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
veteran does not have suicidal ideation, obsessional rituals, 
irregular speech, impaired impulse control, spatial 
disorientation, or neglect in his personal appearance.  He is 
also able to establish and maintain effective relationships.  
Thus, the criteria for an increased rating have not been met.  

Review of the entire claims file reveals that the veteran's 
symptoms include hypervigilance, depression, anxiety, 
aggression, and trouble sleeping.  During VA examinations 
dated November 2004 and April 2007, the veteran complained of 
having intrusive thoughts, aggression and depression.  He 
stated that he did not have a good relationship with his 
children.  He took care of his disabled spouse and worked 
part time.  In addition, during the April 2007 examination it 
was noted that there was no medical evidence recommending 
that the veteran take time off of work or that he was 
incapacitated from working due to his PTSD.  It was also 
noted that the veteran managed his personal hygiene and 
actively engaged in meal preparation, chores, and errands.  
Mental status examinations revealed that the veteran's memory 
was good, he was oriented in all spheres, speech was normal, 
and thought process was goal-directed and relevant.  The 
veteran had no suicidal or homicidal ideation, delusions, 
ideas of reference, or feelings of unreality.  The veteran's 
concentration and abstractability were satisfactory.  His 
mood was euthymic in November 2004 and anxious in April 2007 
and his range was broad.  The veteran was alert, responsive, 
and cooperative with good judgment and insight.  The veteran 
was diagnosed as having PTSD.  The veteran's GAF score was 55 
in November 2004 and 50 in April 2007.  The April 2007 
examiner noted that the veteran's GAF reached 55 during the 
past year.

During the March 2007 personal hearing, the veteran stated 
that he had been working for the past 30 years at 15 to 25 
hours per week as a food server.  He had no friends, but 
attended Alcoholics Anonymous meetings and would go to sports 
games by himself.  He reported cooking and taking care of the 
house and spending his free time running trails in the woods.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent for PTSD.  The veteran did 
have intrusive thoughts, complaints of depression, anxiety, 
aggression, hypervigilance, stress, trouble sleeping, and did 
not friends or a good relationship with his children and he 
had been assigned GAF scores between 50 and 55 during the 
appellate period, which indicate moderate to severe symptoms.  
However, his symptoms have not been shown to interfere with 
the requirements of daily living.  In fact, the veteran is 
the primary care-taker of his disabled wife and is able to 
prepare meals and take care of the home.  Of significance, 
the veteran has been able to work at least part-time during 
the past 30 years and there is no medical evidence showing 
that his PTSD has interfered with his employment.

Looking at his symptoms as a whole, the veteran's disability 
does not more nearly approximate the criteria for a 70 
percent rating.  As shown above, the treatment records do not 
show that the veteran suffers from occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or inability to establish and maintain effective 
relationships.  
In this case, the veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Accordingly, the preponderance of the 
evidence is against a rating higher than 50 percent for the 
veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Codes 
9411, 9440.

B.  Hepatitis C

The veteran's hepatitis C has been rated as noncompensable 
under Diagnostic Code 7354.  Under this code, hepatitis C (or 
non-A, non-B hepatitis), nonsymptomatic hepatitis C is 
evaluated as noncompensable.  A 10 percent rating is assigned 
for signs and symptoms such as intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.

The veteran was afforded two VA examinations for his 
hepatitis C.  During the March 2005 examination, the veteran 
reportedly had no nausea, vomiting, diarrhea, constipation, 
GI problems, distress, abdominal pain, or any symptoms.  His 
appetite was good and he was gaining weight.  He was 
diagnosed as having hepatitis C that was stable as he was a 
sustained responder after treatment and had no physical 
impairment at that time from his hepatitis C.  During the 
April 2007 examination, the veteran was reported to have 
malaise and fatigue, but he did not have anorexia.  In fact, 
the veteran had gained 8 pounds since his therapy.  In 
addition, he did not have any incapacitating episodes such as 
malaise, nausea, vomiting, arthralgia, or abdominal pain and 
lab results showed that there was no measurable viral load.  
The diagnosis was hepatitis C status post antiviral therapy.  
There is nothing within these examination reports which 
indicate anorexia, or incapacitating episodes as a result 
hepatitis C.  Similarly, VA and private medical records show 
symptomatology warranting a compensable rating for hepatitis.  
For these reasons, entitlement to a compensable rating for 
hepatitis C is denied.

The veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright, 2 Vet. App. at 25.  The 
preponderance of the evidence is against a compensable rating 
for the veteran's hepatitis C.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claims for service 
connection for PTSD and hepatitis C were awarded with an 
effective date of August 17, 2004, the date of his claim, and 
a 50 percent rating was assigned for PTSD and a 
noncompensable rating was assigned for hepatitis C.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided statements of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeals.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.

Entitlement to an initial compensable rating for hepatitis C 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


